Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Abhay A. Watwe on 08/05/21.

The application has been amended as follows: 

(Proposed Amended) A cleaner comprising: 
a housing having a hollow cylinder shape; 
a barrier for dividing an inner space of the housing into an upper space and a lower space; 
a barrier through-hole provided to pass through the barrier such that the upper space and the lower space are communicated with each other; 
an intake unit provided on a circumferential surface of the housing to communicate the lower space with the outside of the housing; 
an exhaust unit provided to pass through the housing such that the upper space is communicated with the outside of the housing; 
a housing outlet communicated with the lower space by passing through a bottom surface of the housing; 
a cover detachably provided in the housing, closing the housing outlet; 
, wherein the particle separator includes: 
chamber bodies provided in a hollow cylinder shape and extended from the barrier to the cover, dividing the lower space into a first chamber communicated with the intake unit and a second chamber communicated with the barrier through-hole; 
a body barrier dividing the second chamber into a first space communicated with the barrier through-hole and a second space communicated which is not communicated with the barrier through-hole; 
a communication hole provided to pass through the chamber bodies, communicating the first space with the first chamber; 
a path body provided as a pipe surrounding the barrier through-hole, having one end fixed to the barrier and the other end located in the second space by passing through the body barrier; 
a discharge pipe provided as a pipe extended from the barrier through-hole toward the body barrier and located inside the path body; 
an inlet provided to pass through the path body, guiding the air inside the second chamber to the inside of the path body; and 
an air flow forming portion provided between the discharge pipe and the path body in a screw shape, rotating the air entering the inlet, inside the path body;
a fan provided to include an impeller located in the upper space, a rotary shaft to which the impeller is fixed, and a motor for rotating the rotary shaft, moving the air supplied from the barrier through-hole to the exhaust unit; and 
a storage unit detachably provided in the housing to be replaced with the cover, expanding a volume of the lower space when coupled to the housing, wherein the storage unit includes: 
a storage body provided in a hollow cylinder shape and detachably provided in the housing; 
a body inlet provided to pass through an upper surface of the storage body and communicated with the housing outlet; and 
a communication pipe extended from a bottom surface of the storage body toward the body inlet, dividing an inner space of the storage body into a first storage space communicated with the first chamber and a second storage space communicated with the second space.  
(Proposed Cancelled). 
(Proposed Cancelled).
(Proposed Amended) The cleaner of claim 1, further comprising a body sealing unit provided along an edge of the storage body and compressed between the storage body and a lower end of the housing when the body inlet is connected with the housing outlet. 
(Proposed Amended) The cleaner of claim 1, wherein the communication pipe includes: 
a communication pipe body provided in a pipe shape extended from the bottom surface of the storage body toward the body inlet, forming the second storage space;  
a communication pipe inlet provided on an upper surface of the communication pipe body to allow particles of the second space to enter the second storage space; and 
a communication pipe sealing unit fixed to a free end of the communication pipe body and compressed between the chamber body and the communication pipe body when the second space is connected with the second storage space. 
(Proposed Amended) The cleaner of claim 1, further comprising: 
a shaft provided on the circumferential surface of the housing, forming a rotary shaft of the cover and the storage body; 
a fastening unit provided on the circumferential surface of the housing; 
a cover first fastening unit provided in the cover and detachable from the shaft; 
a cover second fastening unit provided in the cover and detachable from the fastening unit; 

a body second fastening unit provided in the storage body and detachable from the fastening unit. 
(Proposed Amended) The cleaner of claim 1, wherein the fan includes: 
a case provided in the upper space, providing a space where the impeller is accommodated; 
a case intake port provided to pass through one surface of the case headed for the barrier through-hole, allowing the air to enter the case; and 
a case exhaust port provided to pass through one surface of the case headed for the exhaust unit, discharging the air inside the case. 

(Original) The cleaner of claim 7, further comprising a first filter located between the barrier through-hole and the case intake port to filter the air. 

(Original) The cleaner of claim 8, further comprising: 
a housing through-hole provided to pass through the upper surface of the housing; 
an upper cover detachably provided in the housing to open or close the housing through-hole and provided with the exhaust port; and 
a second filter located between the case exhaust port and the upper cover to filter the air, filtering particles smaller than those filtered by the first filter. 

(Proposed Amended) A cleaner comprising: 
a housing having a hollow cylinder shape; 
a barrier for dividing an inner space of the housing into an upper space and a lower space; 
a barrier through-hole provided to pass through the barrier such that the upper space and the lower space are communicated with each other; 

an exhaust unit provided to pass through the housing such that the upper space is communicated with the outside of the housing; 
a fan provided in the upper space to move the air supplied from the barrier through-hole to the exhaust unit; 
a housing outlet communicated with the lower space by passing through a bottom surface of the housing; 
a cover detachably provided in the housing, closing the housing outlet; 
chamber bodies provided in a hollow cylinder shape and extended from the barrier toward the housing outlet, dividing the lower space into a first chamber communicated with the intake unit and a second chamber communicated with the barrier through-hole; 
a body barrier dividing the second chamber into a first space communicated with the barrier through-hole and a second space communicated which is not communicated with the barrier through-hole; 
a communication hole provided to pass through the chamber bodies, communicating the first space with the first chamber; 
a path body provided as a pipe surrounding the barrier through-hole, having one end fixed to the barrier and the other end located in the second space by passing through the body barrier; 
a discharge pipe provided as a pipe extended from the barrier through-hole toward the body barrier and located inside the path body; 
an inlet provided to pass through the path body, guiding the air inside the second chamber to the inside of the path body; 
an air flow forming portion provided between the discharge pipe and the path body in a screw shape, rotating the air entering the inlet, inside the path body; and
a storage unit, wherein the storage unit includes:
a storage body provided in a hollow cylinder shape and detachably provided in the housing;
a body inlet provided to pass through an upper surface of the storage body and communicated with the housing outlet; and 
a communication pipe extended from a bottom surface of the storage body toward the body inlet, dividing an inner space of the storage body into a first storage space communicated with the first chamber and a second storage space communicated with the second space, and
wherein the fan includes: 
a case provided in the upper space; 
an impeller rotatably provided inside the case; 
a motor fixed to the case, rotating the impeller; 
a case intake port provided on one surface of the case headed for the barrier through-hole, allowing the air to enter the case; and 
a case exhaust port provided on one surface of the case headed for the exhaust unit, discharging the air inside the case. 

Drawings
The drawings were received on 11/27/20.  These drawings are acceptable.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Amended claims 1 and 10 include structures which are neither anticipated by, nor obvious over prior art of record.  Claims 4-9 depend on claim 1; and hence are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG H BUI whose telephone number is (571)270-7077.  The examiner can normally be reached on Monday-Friday 8:00 - 4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Insuk Bullock can be reached on (571) 272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.